Philip D. Rupert, Jr., Individually and as Judgment Creditor of R.W. Michaels Agency, Inc., on Behalf of Himself and of Other Judgment Creditors of R.W. Michaels Agency, Inc., Similarly Situated, and in the Right of R.W. Michaels Agency, Inc., Appellant, v John Tigue et al., Defendants, and Edna Krautheimer, Respondent.Appeal unanimously dismissed without costs (see, Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988; see also, Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567; CPLR 5501 [a] [1]). (Appeal from Order of Supreme Court, Monroe County, Stander, J. — Dismiss Pleading.) Present — Denman, P. J., Green, Hayes, Pigott, Jr., and Balio, JJ.